MEMORANDUM **
Jose Alba-Hernandez appeals the district court’s revocation of his supervised release term, following his admission to four violations of his release. Alba-Hernandez’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Alba-Hernandez did not file a pro se supplemental brief.
*525The district court did not err in imposing a consecutive, rather than a concurrent, sentence. United States v. Steffen, 251 F.3d 1273, 1277-79 (9th Cir.2001). Because our independent review of the record discloses no further arguable issues, counsel’s motion to withdraw is granted and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.